Citation Nr: 1517079	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-19 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 1990, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Several other issues are pending at the agency of original jurisdiction (AOJ) level.  Specifically, the Veteran filed a notice of disagreement (NOD) in February 2015 disagreeing with a decision made by the AOJ in April 2014.  Generally, the filing of an NOD places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f), 19.9(c) (2014).  However, the Board declines to take appellate jurisdiction over the issues at this time as it is clear the AOJ is processing the appeal and will issue an SOC promptly, thereby allowing the Veteran the opportunity to perfect the appeal if he so desires.  See 38 C.F.R. §§ 3.103(f), 20.200 (2014).  Therefore, the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claims on appeal must be remanded to obtain additional evidence.

Potentially relevant to both claims, the Veteran has reported that he receives Social Security disability benefits.  Those records should be obtained.

Additionally, the Veteran should be given the opportunity to identify any additional private providers who may have treated him for hearing loss or a low back disability since service.  Any outstanding VA treatment records should also be associated with the claims file.

Low Back

Regarding the Veteran's claim for service connection for a low back disability, he asserted in his June 2011 claim application that he injured his back by falling from a rope during service and was treated at the base medical facility.  In addition, his sister submitted a June 2011 statement indicating she spoke with the Veteran on the telephone during boot camp, and that he told her he had back pain from falling while climbing a rope.  Post-service treatment records reflect that the Veteran was diagnosed with a herniated disc in his low back in 2007, but do not document the cause of that condition.  The Board finds that VA examination is needed to fully address the complex medical questions raised by the evidence.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.303 (2014); McLendon v. Nicholson, 20 Vet. App. 84 -86 (2006).  

Prior to requesting the examination, the Veteran should be given the opportunity to submit a more detailed description of his in-service back injury, including a description of any treatment he received at that time.

Left Ear Hearing Loss

Regarding his claim for service connection for left ear hearing loss, the Veteran indicated in December 2012 that he had recently undergone audiological evaluation at a private facility.  VA treatment records and the April 2014 Statement of the Case issued by the RO confirm that private audiological testing was conducted in December 2012 and note that the associated records are available for review through "Vista Imaging."  However, as those records are not otherwise associated with the claims file and the Board does not have access to the "Vista Imaging" viewing tool, they must be associated with the claims file on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting:

(a) That he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims, including (but need not be limited to) any further treatment records from Dr. Strand of the Tri-County Health Care Wadena Clinic.  

He should request complete a release (VA Form 21-4142a, General Release for Medical Provider Information to VA).  

(b) The letter should also ask the Veteran to submit a statement describing in as much detail as possible his in-service back injury and the type and location of the treatment, if any, he received for his symptoms at that time.

He should be provided an appropriate amount of time to respond.

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified in the response, unless they have already been obtained.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile). 

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.

3.  Obtain and associate with the claims file a copy of the December 13, 2012 private audiological evaluation referenced in a December 21, 2012 St. Cloud VA medical center treatment note and stated to be accessible under "Tools, click on Vista Imaging Display."

In addition, obtain any VA treatment records not already associated with the claims file, including any additional records from the St. Cloud VA Health Care System.

Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.

4.  Contact the SSA and obtain any records pertinent to the Veteran's application (whether awarded or denied) for Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.

5.  All attempts to fulfill the initial development specified in paragraphs 1-4 above must be documented in the claims file. 

If, after making all reasonable attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain them would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claims based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must also be notified that he is always allowed to provide any records himself, notwithstanding VA's inability to obtain the records.

6.  After completing the initial development requested in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address his claimed low back disability.  All relevant information should be made available to the examiner.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's descriptions of an in-service back injury, and to undertake any indicated studies.  Then, based on the record review and the examination results, the examiner is asked to provide an expert medical opinion addressing the following question:

Assuming that the Veteran injured his low back during service in the manner described in his statements, is it at least as likely as not (i.e., is it at least equally probable) that he currently has a low back con that is causally related to that or any other in-service injury or event?

In providing the opinion, the examiner is asked to assume the truth of the Veteran's statements regarding his in-service and post-service symptoms unless it can be explained why there is a *medical* reason to believe that the Veteran's statements may be inaccurate or not medically supported.

In answering the question, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, plus any follow-up notification and/or development needed as a consequence of the development completed in paragraphs 1-6, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any of the benefits sought on appeal remain denied, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




